DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the magnetic field layer" in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner has interpreted this limitation to mean that the magnetic free layer. Clarification is requested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-6, 8-10 and 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. (2007/0086121).
As for claim 21, Nagase et al. show in Figs. 1A, 1B (or 9A 9B), 17 and related text a magnetoresistive random access memory (MRAM) 17, comprising: 
a magnetic tunnel junction (MTJ) pillar 10 comprising a tunnel barrier layer 13 (or 13a or 13b located between a magnetic reference layer 12 (or 12a or 12b) and a magnetic free layer 11, wherein the magnetic free layer is composed of a ferrimagnetic material whose magnetization increases with increasing temperature, and the ferrimagentic material is a rare earth metal containing transition metal composition, RE-TM, wherein RE is a rare earth metal, and TM is a transition metal selected from the group consisting of cobalt (Co), iron (Fe), nickel (Ni), and alloys ([0060]) and forms a direct interface with the tunnel barrier layer, and wherein the magnetic reference layer is the sole magnetic layer located on a first side of the tunnel barrier layer ([0139]) and the magnetic field layer is the sole magnetic layer located on a second side of the tunnel barrier layer that is opposite the first side ([0145], line 4-5).
The limitation that "a material whose magnetization increases with increasing temperature" has not been given patentable weight because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 4, Nagase et al. show the transition metal, TM, is an alloy of Co and Fe ([0060], line 5).

As for claim 5, Nagase et al. show the rare earth metal is one of terbium (Tb) and gadolinium (Gd) ([0060], line 5).

As for claim 6, Nagase et al. show the rare earth metal containing transition metal composition is Tb1-x(Fe1-yCoy)x, wherein x is from 0.74 to 0.78 and y is from 0.16 to 0.18 ([0145], lines 4-5; [0224], lines 4-5).

As for claim 8, Nagase et al. show the magnetic free layer is positioned above the magnetic reference layer 12 (or 12a) (Fig. 1A-1B or 9A-9B). 

As for claim 9, Nagase et al. show the magnetic free layer is positioned beneath the magnetic reference layer 12b (Fig. 9A-9B).

As for claim 10, Nagase et al. show the MTJ pillar has a temperature-independent Delta.
The limitation that "the MTJ pillar has a temperature-independent Delta" has not been given patentable weight because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (2007/0086121) in view of Carey et al. (2016/0005449).
Nagase et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except x is 0.76 and y is 0.17.
Carey et al. teach in Fig. 2 and related text x is 0.76 and y is 0.17 ([0034], lines 3-5).
Nagase et al. and Carey et al. are analogous art because they are directed to a magnetic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nagase et al. with the specified feature(s) of Carey et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include x being from 0.74 to 0.78 and y being from 0.16 to 0.18; and x being 0.76 and y is 0.17, as taught by Carey et al., in Nagase et al.'s device, in order to reduce modulation noise and improve the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEIYA LI/Primary Examiner, Art Unit 2811